EXAMINER'S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 7 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application No. 169950141 has been reviewed and is accepted.  The terminal disclaimer has been recorded on 8 September 2021.
Drawings
The drawing was received on 7 September 2021.  These drawing is acceptable.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezoelectric inertial drive stage, comprising, inter alia, the piezoelectric driver comprising a mounting portion to connect the in driver to the holder; a friction portion configured to engage with the slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider.
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a piezoelectric inertial driver comprising, inter alia, a mounting portion to connect the piezoelectric inertial driver to a holder; a friction portion configured to engage with a slider; a movement portion with a first end connected to a piezoelectric element and a second end connected to the friction portion; a piezoelectric element with a first end bonded to the mounting portion and a second end bonded to the movement portion; and a flexure portion with a first end connected to the mounting portion and a second end connected to the friction portion; wherein the flexure portion further comprises a plurality of connection rods with substantially parallel connections and separated by slots; wherein the movement portion transferring a motion of the piezoelectric element to the friction portion to drive the slider.
Claims 11-18 depend directly or indirectly on claim 10 therefore these claims are allowable as being dependent on an allowable base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




16 September 2021			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837